Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 9 of June 2022.
Claims 1, 3-4, 7-9, 11-12, and 15-20 have been amended.
Claims 1-20 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101

With respect to the previous rejection of claims under 35 U.S.C. 101, Applicant's arguments have been fully considered and are sufficient to overcome the previous rejection in light of PEG 2019 released in January. The claims recites an abstract idea under 2A prong 1, however the combination of elements renders this a practical application under 2A prong 2. Applicant submits that "transmitting a request message associated with the target transaction to a service device, wherein the service device is configured to manage execution of the target transaction" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible. As such, at least amended independent claim 1 (and the remaining independent claims) is directed to patent-eligible subject matter.

35 USC § 103
Applicant asserts that O'Leary is entirely silent as to generating a job request based at least in on a job type associated with a semantic category of the hashtag that is determined by a convolutional neural network. Examiner respectfully disagrees.  FIGS. 3-4 of O'Leary show a specific product being offered for purchase to American Express consumers by means of a hashtag.  Under the broadest reasonable interpretation, the job request is the purchase of a specific product such as an Xbox Controller which is a semantic category since the system within Amex must be able to recognize what product the customer is ordering and continue with the processing of the order.  The Zhao reference was added to teach the convolutional neural network in view of the new ground of rejections and thus teaches the amended limitations of the claims in combination with Saleh and O’Leary teaches the amended language as seen in further detail below.
Applicant asserts that Saleh is entirely silent as to validating the job request based on the hash value satisfying a validation criterion. Further, O'Leary fails to rectify the deficiencies of Saleh, because O'Leary is entirely silent at least as to a validation of a job request based on a hash value satisfying a validation criterion.  Examiner respectfully disagrees.  Saleh ¶76 discloses a validation process within the blockchain by comparing hash values received with hash stored and if they match an authorization is sent.  
Applicant asserts that O'Leary is entirely silent as to a job request that has a defined type based on a semantic category of the hashtag.  Examiner respectfully disagrees. As previously discussed, the system provided by American Express to order a specific product via Twitter by means of a hashtag must categorize the product and “read” the hashtag in order to provide the customer with the correct product.
Applicant asserts that Saleh is entirely silent as to feedback data that defines at least one attribute of the product and that comprises a request for information regarding the product. Further, O'Leary fails to rectify the deficiencies of Saleh, because O'Leary is entirely silent as to feedback data that defines at least one attribute of the product and that comprises a request for information regarding the product.  Examiner respectfully disagrees.  The Zhao reference discloses the exchange of information to include product information and reviews and in combination with Saleh and O’Leary teaches the amended language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20210042691 to Saleh et. al. (hereinafter referred to as “Saleh”) in view of Hashtag commerce: “Order by Tweet” to O’Leary (hereinafter referred to as “O’Leary”) and in further view of US 20200311120 to Zhao et. al. (hereinafter referred to as “Zhao”).


(A)	As per Claims 1, 9, and 17:
	Saleh expressly discloses:
receiving, by a processing device integrated into a vehicle, request data from a computing system remotely located relative to the vehicle, a first portion of the request data defining a job request based on a hashtag posted in a social media platform, wherein the first portion of the request data includes job data identifying a target transaction corresponding to the job request and user data identifying a job requestor…; (Saleh ¶47-49 a vehicle may provide a communication signal (i.e. computing system) that provides an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service, which can be later rectified by compensation and exchange data with a centralized database in a mainframe computer.  According to the exemplary embodiments, in case when a transport (e.g., a rental vehicle) is to be transferred from one boundary to another, a vehicle and rental centers serve as blockchain peers. The rental center (i.e. the requestors) may receive a request to move the vehicle (i.e. job request) to a target location).
generating, using the request data, a hash value to validate the job request; (Saleh ¶69 approved transactions 226 are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block).
determining that the job request is validated using at least the hash value; (Saleh ¶76 the smart contract executable code receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the smart contract executable code sends an authorization key to the requested service).
updating a first ledger record based at least on the hash value, the job data, and the user data; (Saleh ¶39 an entry may result in a set of asset key-value pairs being committed to the ledger as one or more operands, such as creates, updates, deletes, and the like. The ledger includes a blockchain (also referred to as a chain), which is used to store an immutable, sequenced record in blocks. The ledger also includes a state database, which maintains a current state of the blockchain. There is typically one ledger per channel. Each peer node maintains a copy of the ledger for each channel of which they are a member).
causing multiple second vehicles to update respective second ledger records based at least on the hash value, the job data, and the user data; each one of the updated respective second ledger records corresponding to the updated first ledger record; (Saleh ¶36, 74 the untrusted parties are referred to herein as peers, nodes or peer nodes. Each peer maintains a copy of the database records and no single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks. This process forms the ledger by ordering the storage entries, as is necessary, for consistency. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols).
sending response data to the computing system, the response data representing a response to the job request and including the hash value, the job data, and the user data; (Saleh ¶58 the processor 104 may execute the machine-readable instructions 114 to receive a request for a transfer of a transport to a location. Each of the rental center nodes 107 may serve as peers on a blockchain network 106. The request may come from a transport or from a mobile device also connected over the blockchain network 106. As discussed above, the blockchain ledger 108 may store rental data and related transactions 110).
	Although Saleh teaches an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service where approved transactions are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block, it doesn’t expressly disclose a first portion of the request data being based on a hashtag posted on social media, or transmitting a request message to manage a target transaction, however O’Leary teaches:
…and wherein the job request is generated based at least on a job type associated with a semantic category of the hashtag…; (O’Leary Page 27 Col. 1 in 2013, American Express, interested in exploring the use of social commerce as an approach to engaging its card members, took part in a trial use of “Order by Tweet” driven by “hashtag” commerce. As part of the process, orders for goods originated in Twitter, using a hashtag “#Buy***,” where the name of the specific goods was used instead of ***. In 2014, Amazon.com began exploring using hashtags, embedded in Twitter tweets to allow their customers to order goods on Amazon in order to extend its reach and change the shopping experience. Using messages from Twitter, customers would use #AmazonCart to place items into their Amazon shopping carts).
transmitting a request message associated with the target transaction to a service device, wherein the service device is configured to manage execution of the target transaction; (O’Leary Page 30 Figs. 3-4 both figures illustrate how American Express provides a service (i.e. the purchasing of an item) then follows up using Tweeter to complete transaction and lastly sending an email with further instructions).

    PNG
    media_image1.png
    447
    779
    media_image1.png
    Greyscale

	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh’s blockchain ledger where peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks  in order to receive and execute a request for transport of goods and services and have “Order by Tweet” driven by “hashtag” commerce of O’Leary as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh and further provide a specific product for sale via hashtag and upon interest of the client complete the transaction as taught in O’Leary. 
Although Saleh in view of O’Leary teaches an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service where approved transactions are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block, it doesn’t expressly disclose determining a semantic category by using a convolutional neural network, however O’Leary teaches:
	…that is determined by a convolutional neural network; (Zhao ¶75-77 the distribution classification model 208 utilizes the objects and individuals identified in digital media from the network distribution history 302 to determine the predicted distribution class 304. For example, the digital media clustering system 108 can provide identified objects and individuals as input to a neural network (e.g., the convolutional neural network or recurrent neural network described above). Similarly, the distribution classification model 208 can analyze text (e.g., hashtags, captions, or comments) to determine the predicted distribution class 304. For example, the distribution classification model 208 can identify from hashtags that a user repeatedly distributes content regarding trending challenges (e.g., #icebucketchallenge) or trips (e.g., #california). The distribution classification model 208 can determine the predicted distribution class 304 from this text (e.g., generate a “challenge” class or a “travel” class)).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh in view of O’Leary’s blockchain ledger where peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks  in order to receive and have the digital media clustering system provide identified objects and individuals as input to a convolutional neural network of Zhao as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh in view of O’Leary and further identify from hashtags that a user repeatedly distributes content regarding trending challenges (e.g., #icebucketchallenge) or trips (e.g., #california) using the distribution classification model 208 as taught in Zhao. 
Saleh teaches a method and an apparatus in [32] embodied on a vehicle as seen in at least [35].   

(B)	As per Claims 2 and 10:
	Saleh expressly discloses:
	encrypting at least one of the job data or the user data; (Saleh ¶75 data written to the blockchain can be public and/or can be encrypted and maintained as private).
	generating a block of data including the hash value and one or more of the encrypted job data or the encrypted user data; adding the block of data to the first ledger record; (Saleh 
¶91 one distributed ledger may exist per channel and each peer maintains its own copy of the distributed ledger for each channel of which they are a member. The instant blockchain is an entry log, structured as hash-linked blocks where each block contains a sequence of N entries. Blocks may include various components such as those shown in FIG. 5. The linking of the blocks may be generated by adding a hash of a prior block's header within a block header of a current block. In this way, all entries on the blockchain are sequenced and cryptographically linked together preventing tampering with blockchain data without breaking the hash links).

(C)	As per Claims 3, 11, and 18:
	Saleh expressly discloses:
sending, to a first one of the multiple second vehicles, a notification indicative of the job request being validated, the notification including the hash value and one or more of the job data or the user data wherein the validation of the job request comprises the hash value satisfying a validation criterion; (Saleh ¶76, 89-91 a smart contract executable code may include the code interpretation of a smart contract, with additional features. As described herein, the smart contract executable code may be program code deployed on a computing network, where it is executed and validated by chain validators together during a consensus process. The smart contract executable code receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the smart contract executable code sends an authorization key to the requested service. FIG. 4C illustrates an example blockchain vehicle configuration 450 for managing blockchain transactions conducted among various vehicles.  The vehicle 408 may notify another vehicle 425 which is in its network and which operates on its blockchain member service. The vehicle 425 may then receive the information via a wireless communication request to perform the package pickup from the vehicle 408 and/or from a server. The transactions are logged in the transaction modules 452 and 420 of both vehicles).
directing the first one of the multiple second vehicles to add the hash value and the one or more of the job data or the user data to the second ledger record; (Saleh ¶89-91 The assets are transferred from vehicle 408 to vehicle 425 and the record of the asset transfer is logged in the blockchain 430/454 assuming that the blockchains are different from one another, or, are logged in the same blockchain used by all members. Different types of blockchain nodes/peers may be present in the blockchain network including endorsing peers, which simulate and endorse entries proposed by clients and committing peers which verify endorsements, validate entries, and commit entries to the distributed ledger. In this example, the blockchain nodes may perform the role of endorser node, committer node, or both).

(D)	As per Claims 4 and 12:
	Although Saleh in view of O’Leary and in further view of Zhao teaches an identification of a vehicle that has a currently active profile linked to an account that is authorized to accept a service where approved transactions are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure, which includes performing a hash of the data contents of the transactions in a current block and referencing a previous hash of a previous block, it doesn’t expressly disclose the job request being semantically categorized based on the hashtag, however O’Leary additionally teaches:
wherein the job request has a defined type corresponding to the semantic category of the hashtag; (O’Leary Page 30 Fig.4, reproduced above, illustrates a semantic category of shopping such as Xbox controller which is a particular video game console produced by Microsoft and hence a semantic category).
	It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh in view of O’Leary and in further view of Zhao’s blockchain ledger where peers may execute a consensus protocol to validate blockchain storage entries, group the storage entries into blocks, and build a hash chain via the blocks  in order to receive and execute a request for transport of goods and services and have a food delivery service adopt the process for fast food of O’Leary as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh in view of O’Leary and in further view of Zhao and further provide a specific product for sale via hashtag and upon interest of the client complete the transaction as additionally taught in O’Leary. 

(E)	As per Claims 5 and 13:
	Saleh expressly discloses:
	wherein the operating comprises operating on the first data in a defined period during operation of the vehicle; (Saleh ¶86-87 referring to FIG. 4A, as a particular transport/vehicle 425 is engaged in transactions (i.e. in operation), such as asset transfer transactions (e.g., access key exchanges, vehicle service, dealer transactions, delivery/pickup, transportation services, etc.). The vehicle 425 may receive assets 410 and/or expel/transfer assets 412 according to a transaction(s) defined by smart contracts. The transaction module 420 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc.  The processor 104 may generate an arrival time stamp based on an estimated arrival time (i.e. defined period) at the target location).

(F)	As per Claims 6 and 14:
	Saleh expressly discloses:
	wherein the operating comprises operating on the first data during at least one of operation of the vehicle within a defined region or operation of the vehicle at a defined location; (Saleh ¶54, 86 the vehicle (e.g., node 102) crosses the border and when the user has an idea of where and when he wants to drop off the car, he initiates automated connection (via the car processor 104/104′) over a blockchain with the rental centers (e.g., nodes 107) based on a geographical area. The processor 104 may generate an arrival time stamp based on an estimated arrival time at the target location (i.e. defined region)).  

(G)	As per Claims 7, 15, and 19:
	Saleh expressly discloses:
wherein the target transaction comprises delivery of a product, the method further comprising receiving, by the processing device, feedback data from the computing system, the feedback data defining at least one attribute of the product…; (Saleh ¶87-89 the transaction module 420 may record information, such as parties, credits, service descriptions, date, time, location, results, notifications, unexpected events, etc. (i.e. feedback data with attributes). The vehicle 408 may be due for a battery charge and/or may have an issue with a tire and may be in route to pick up a package for delivery. The vehicle 408 may notify another vehicle 425 which is in its network and which operates on its blockchain member service. The vehicle 425 may then receive the information via a wireless communication request to perform the package pickup from the vehicle 408 and/or from a server (not shown). The transactions are logged in the transaction modules 452 and 420 of both vehicles).   
Although Saleh in view of O’Leary and in further view of Zhao teaches receiving feedback data on a product that is delivered, it doesn’t expressly disclose a request for information regarding the product, however Zhao additionally teaches:
…and comprising a request for information regarding the product; (Zhao ¶211 a third-party content object provider may include one or more sources of content objects, which may be communicated to a client device 1406. As an example and not by way of limitation, content objects may include information regarding things or activities of interest to the user, such as, for example, movie show times, movie reviews, restaurant reviews, restaurant menus, product information and reviews, or other suitable information).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh in view of O’Leary and in further view of Zhao’s executing a request for transport of goods and services and have communicate information of a product to the client’s device of Zhao as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh in view of O’Leary and in further view of Zhao and further provide product information and reviews as additionally taught in Zhao.

(H)	As per Claims 8, 16, and 20:
	Saleh expressly discloses:
wherein the target transaction comprises execution of a service task, the method further comprising receiving, by the processing device, feedback data from the computing system, the feedback data defining at least one attribute of the service task…; (Saleh ¶80 at block 328, the processor 104 may send a timestamp associated with the request to the plurality of the nodes. Note that the permissions may constitute a consensus of a blockchain. Then, at block 330, the processor 104 may execute a smart contract to record onto a ledger of the blockchain at least one data block indicating a completion of the request for the transfer of the transport).  
Although Saleh in view of O’Leary and in further view of Zhao teaches execution of the service task, it doesn’t expressly disclose a request for information regarding the product, however Zhao additionally teaches:
…and comprising a request for information regarding the product; (Zhao ¶211 a third-party content object provider may include one or more sources of content objects, which may be communicated to a client device 1406. As an example and not by way of limitation, content objects may include information regarding things or activities of interest to the user, such as, for example, movie show times, movie reviews, restaurant reviews, restaurant menus, product information and reviews, or other suitable information).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Saleh in view of O’Leary and in further view of Zhao’s executing a request for transport of goods and services and have communicate information of a product to the client’s device of Zhao as both are analogous art which teach solutions to approving transactions that are stored in current blocks of the blockchain and committed to the blockchain via a committal procedure as taught in Saleh in view of O’Leary and in further view of Zhao and further provide product information and reviews as additionally taught in Zhao.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        8/1/2022
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623